     Case 1:21-cv-00572-RSK ECF No. 10, PageID.61 Filed 08/19/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DAVID ADAMS,

                       Plaintiff,                    Case No. 1:21-cv-572

v.                                                   Honorable Ray Kent

MARSHAUN ROBINSON et al.,

                       Defendants.
____________________________/

               ORDER REGARDING MOTION TO AMEND COMPLAINT

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. All

civil rights complaints brought by prisoners must be submitted on the form provided by this Court.

See W.D. Mich. LCivR 5.6(a). Plaintiff filed his original complaint on the requisite form.

However, Plaintiff has filed a motion indicating that he wishes to amend his complaint by including

new claims and new parties (ECF No. 8), although he does not specify the names of the parties or

describe the factual basis for his new claims. Nor does Plaintiff include a proposed amended

complaint.

               Under Fed. R. Civ. P. 15(a), a party may amend the party’s pleading once as a

matter of course at any time before a responsive pleading is served. Therefore, the Court will grant

Plaintiff’s motion to amend (ECF No. 8) and delay screening of his complaint for a period of

twenty-eight (28) days to allow him to file an amended complaint on the proper form.

               The Court directs the Clerk to send to Plaintiff a copy of the form complaint under

42 U.S.C. § 1983 for a civil action by a person in state custody. Plaintiff shall submit an amended

complaint by filing his complaint on the requisite form within twenty-eight (28) days from the date
   Case 1:21-cv-00572-RSK ECF No. 10, PageID.62 Filed 08/19/21 Page 2 of 2




of entry of this order. The amended complaint will take the place of the original complaint, so it

must include all of the Defendants that Plaintiff intends to sue and all of the claims that Plaintiff

intends to raise. Plaintiff need not re-submit supporting exhibits filed with the original complaint.

The case number shown above must appear on the front page of the amended complaint. If

Plaintiff fails to submit an amended complaint in proper form within the time allowed, the Court

will review the merits of Plaintiff’s claims based on the allegations in his original complaint.

               IT IS SO ORDERED.



Dated:     8/19/2021                                  /s/ Ray Kent
                                                      Ray Kent
                                                      United States Magistrate Judge




                                                 2
